Case 5:20-cv-07502-BLF Document 14-12 Filed 10/27/20 Page 1 of 4




                EXHIBIT L
                                            Case 5:20-cv-07502-BLF Document 14-12 Filed 10/27/20 Page 2 of 4




H.Res.1154 - Condemning QAnon and rejecting the conspiracy theories it promotes.
116th Congress (2019-2020) | Get alerts

Sponsor:         Rep. Malinowski, Tom [D-NJ-7] (Introduced 09/25/2020)
Committees:      House - Judiciary; Intelligence (Permanent Select)
Latest Action: House - 10/02/2020 Motion to reconsider laid on the table Agreed to without objection. (All Actions)
Roll Call Votes: There has been 1 roll call vote
Tracker: Introduced     Agreed to in House



Summary(1)    Text(2)   Actions(13)   Titles(1)   Amendments(0)    Cosponsors(5)   Committees(2)    Related Bills(2)


There are 2 versions: Engrossed in House (10/02/2020)


Text available as: XML/HTML      XML/HTML (new window)       TXT    PDF (PDF provides a complete and accurate display of this text.) ?


Shown Here:
Engrossed in House (10/02/2020)



        H. Res. 1154



                                                       In the House of Representatives, U. S.,
                                                                                                                                         October 2, 2020.
         Whereas, throughout history, conspiracy theories that falsely blame secret cabals or marginalized groups for society’s ills have fueled prejudice,
            genocide, and acts of terrorism;
         Whereas QAnon is a movement promoting a collection of unfounded conspiracy theories that have spread widely on the internet since 2017;
         Whereas QAnon initially alleged that prominent Americans are engaged in a secret plot to control the world, while using their power to exploit
            children, and has expanded to embrace virtually every popular conspiracy theory of the last several decades, from questioning the truth
            about the September 11th terrorist attacks, to believing in alien landings, to denying the safety of vaccines;
         Whereas many QAnon followers express anti-Semitic views, and the Anti-Defamation League has said that the movement’s central conspiracy
            theory includes anti-Semitic elements;
                             Case 5:20-cv-07502-BLF Document 14-12 Filed 10/27/20 Page 3 of 4
Whereas conspiracy theories have been a central driver of anti-Semitism for centuries, and QAnon conspiracy theories are fanning the flames as
   anti-Semitism is on the rise in the United States and around the world;
Whereas the Federal Bureau of Investigation (FBI) has assessed with high confidence that “fringe political conspiracy theories”, including
   QAnon, “very likely motivate some domestic extremists, wholly or in part, to engage in criminal or violent activity”, and that these
   conspiracy theories “very likely encourage the targeting of specific people, places and organizations, thereby increasing the likelihood of
   violence against these targets”;
Whereas the FBI bases this assessment on “events in which individuals committed crimes, plotted attacks, or successfully carried out deadly
   violence, and who—either before or after their arrests—attributed their actions to their conspiratorial beliefs”;
Whereas QAnon adherents have been implicated in crimes that they claim their QAnon beliefs inspired, including—
         (1) a man arrested in 2018 for plotting to plant a bomb in the Illinois Capitol rotunda to make Americans aware of the “Pizzagate”
     conspiracy theory;
          (2) a man arrested in 2018 for using an armored car to block traffic on the Hoover Dam Bypass Bridge;
          (3) a man in Arizona arrested in 2019 for vandalizing a Catholic church;
          (4) a woman in Colorado arrested in 2019 for plotting an armed raid to kidnap her child, who had been taken from her custody;
          (5) a man charged with the murder of an organized crime boss in New York in 2019; and
           (6) a woman arrested in New York with a car full of knives after posting a video accusing Joe Biden of participating in child sex
     trafficking and threatening to kill him;
Whereas the FBI further assesses that “these conspiracy theories very likely will emerge, spread and evolve in the modern information
   marketplace * * * fostering anti-government sentiment, racial and religious prejudice, [and] increasing political tensions”;
Whereas, according to the Combating Terrorism Center at the United States Military Academy at West Point, “QAnon is arguably no longer
   simply a fringe conspiracy theory but an ideology that has demonstrated its capacity to radicalize to violence individuals at an alarming
   speed”;
Whereas Facebook, Twitter, and Google have removed or blocked QAnon groups and content from their platforms for violating their policies
   against misinformation, bullying, hate speech, and harassment;
Whereas QAnon adherents have been harming legitimate efforts to combat child exploitation and sex trafficking, including by overwhelming
   antitrafficking hotlines with false reports;
Whereas the conspiracy theories promoted by QAnon undermine trust in America’s democratic institutions, encourage rejection of objective
   reality, and deepen our Nation’s political polarization; and
Whereas our Nation’s polarization is further accentuated by others, from the far left to the far right, promoting extreme ideologies and
   antigovernment conspiracy theories, hijacking legitimate peaceful protests, and encouraging followers to damage, deface, or vandalize
   local, State, and Federal Government properties and to attack law enforcement: Now, therefore, be it
   Resolved, That the House of Representatives—
                          Case 5:20-cv-07502-BLF Document 14-12 Filed 10/27/20 Page 4 of 4
     (1) condemns QAnon and rejects the conspiracy theories it promotes;
    (2) condemns all other groups and ideologies, from the far left to the far right, that contribute to the spread of unfounded
conspiracy theories and that encourage Americans to destroy public and private property and attack law enforcement officers;
     (3) encourages the Federal Bureau of Investigation, as well as all Federal law enforcement and homeland security agencies, to
continue to strengthen their focus on preventing violence, threats, harassment, and other criminal activity by extremists motivated by
fringe political conspiracy theories;
     (4) encourages the intelligence community to uncover any foreign support, assistance, or online amplification QAnon receives, as
well as any QAnon affiliations, coordination, and contacts with foreign extremist organizations or groups espousing violence; and
    (5) urges all Americans, regardless of our beliefs or partisan affiliation, to seek information from authoritative sources and to
engage in political debate from a common factual foundation.
Attest:




                                                                                                                                         Clerk.
